Citation Nr: 1502327	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-17 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable initial rating for erythematosus malar rash of the head, face, and neck.  

2.  Entitlement to service connection for a right foot disability.

3.  Entitlement to service connection for bilateral knee disability.

4.  Entitlement to service connection for bilateral ankle disability.

5.  Entitlement to service connection for bilateral elbow disability.

6.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to January 2005.

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA.   

The issues of entitlement to service connection for disabilities of the knees, ankles, and right foot are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Throughout the initial rating period, the Veteran's erythematosus malar rash has affected the skin of the head, face, and neck, but has not been manifested by any characteristics of disfigurement; it has not required systemic therapy or immunosuppressive drugs during this period; it has not been painful or resulted in unstable skin or adherence to underlying parts; it has not covered five percent or more of total body area or total exposed skin; and it has not affected functioning of underlying parts.  It has also not resulted in hospitalization or significant work impairment.   

2.  Tinnitus developed in service.

3.  A disability of either elbow was not present until more than one year following the Veteran's discharge from service, and it is not etiologically related to his active service.


CONCLUSIONS OF LAW

1.  For the entire initial rating period, the criteria for a compensable rating have not been met for erythematosus malar rash.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7800, 7804, 7805, 7806 (2014).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  

3.  The criteria for service connection for a disability of either elbow are not met.  38 U.S.C.A. §§ 1101 , 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in December 2009 and June 2010 letters.

The duty to assist has also been met.  All pertinent available medical evidence identified by the Veteran has been obtained, to include VA outpatient treatment records.  In addition, the Veteran has been afforded appropriate VA examination in May 2012 addressing his skin rash.  The Board has reviewed the May 2012 examination report and finds that the examination report and findings therein, taken together with the prior record and obtained unretouched color photographs at the time of examination, are adequate for the Board's rating of the Veteran's erythematosus malar rash.  

The Veteran has not been afforded a VA examination in connection with the claim of service connection for an elbow disability and the Board finds an examination is not needed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  

As discussed below, the Veteran's claim for service connection for bilateral elbow disability is supported by an assertion of current disability but not an indication of a that there may be an association between current disability and any event, injury, or disease in service.  While the Veteran sought to relate elbow disability to his carrying heavy equipment in a pack or belt on a daily basis in service, no anatomical or rational basis for such an association is presented, since no elbow-related musculoskeletal part is indicated in playing a role in supporting a pack or belt.  The Veteran also sought to relate his elbow disability to a positive tuberculosis tine test in service.  However, no competent evidence establishes an associated physiological disease or disability.  The Veteran, as a layperson, is not himself competent to address the complex medical question of causal links between an infectious disease such as tuberculosis, and a condition of the elbow.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  The Veteran was not ultimately found to have active tuberculosis or any related disability.  In short, absent any credible indication of a possible link to service or to service-related disability, there is no requirement of an examination to further the Veteran's claim for service connection for bilateral elbow disability.  McLendon. 

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims adjudicated herein; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the claims on appeal.

II.  General Legal Criteria for Disability Claims

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  General Legal Criteria for Rating Disabilities

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

IV.  Factual Background and Analysis -
Erythematosus Malar Rash

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected erythematosus malar rash.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

In the rating action on appeal, the RO granted service connection and assigned an initial noncompensable rating, effective November 6, 2009, under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7899-7806.  

The Veteran's erythematosus malar rash affects the head, face, and neck, and hence it may be rated on the basis of disfigurement of the head, face, or neck (DC 7800), scars (DC's 7802, 7804, or 7805) or dermatitis ( DC 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7809.  

DC 7800 for the evaluation of disfigurement of the head, face or neck provides that a 10 percent disability rating is assigned when there is one characteristic of disfigurement.  Under Note (1), the eight characteristics of disfigurement are: a scar 5 or more inches (13 or more cm.) in length; a scar at least 1/4 inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 square inches (39-sq. cm.); and skin indurated and inflexible in an area exceeding 6 square inches (39- sq. cm.). Id. Pursuant to Note (2), tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle) and anatomical loss of the eye is to be rated under Diagnostic Code 6063 as appropriate.  Pursuant to Note (3), the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria.  Id.  Pursuant to Note (4), disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury should be separately evaluated under the appropriate diagnostic codes.  Under Note 5, the characteristic(s) of disfigurement may be caused by one scar or multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.

Dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent evaluation.  Dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas; and requiring no more than topical therapy during the past 12-month period warrants a noncompensable evaluation.  38 C.F.R. § 4.118, DC 7806.

Unstable or painful scars are assigned a compensable rating under 38 C.F.R. § 4.118, DC 7804.  Scars that are deep and nonlinear are evaluated under DC 7801 depending on the size of the affected area.  Superficial and nonlinear scars are evaluated under DC 7802, also depending on the size of the affected area.  Under DC 7805, scars otherwise affecting functioning are rated under the appropriate code for the parts affected.  

Upon VA examination in May 2012 to address the Veteran's service-connected rash, the examiner observed that there was an erythematosus malar rash over the upper cheeks, chin, forehead, and sides of the neck.  This is consistent with the Veteran's self-report of coverage of the rash.  The examiner noted that the rash covered less than five percent of the total body and less than five percent of exposed areas.  The Veteran, both at the examination and subsequently, expressed that the rash made him self-conscious.  

The examiner failed to comment on whether the rash was disfiguring, but large full-color unretouched photographs were associated with the claims file.  These make clear that the rash in question covers parts of the Veteran's face, nose, and back of his neck, but consists of a fairly uniformly and symmetrically dispersed, exceedingly mild and sparse reddening that supports no indicia of disfigurement.  

In contrast to the findings of the May 2012 VA examiner, the Veteran reported in his August 2010 notice of disagreement that his rash "extends up over and to include my scalp, at and slightly above the hairline; and down both sides of my neck extending from the back of the neck to the shoulder-line."  The Board has reviewed the color photographs submitted, but does not find extensive rash of any disfiguring degree on the face, neck, scalp, or hairline.  

In the absence of any indicia of disfigurement, or coverage of five percent of the Veteran's skin or exposed area of skin, or requirement of systemic therapy or other immunosuppressive drugs, or associated pain or painful scar, or unstable skin or breakdown of skin, or adherence to underlying structures or other associated impairment of functioning, there is no basis for a compensable rating for the Veteran's skin rash, either on the basis of disfigurement of the head, face, or neck, or on the basis of skin rash rated as eczema, or on the basis of equivalence to painful scar, or on the basis of breakdown of skin, or on the basis of equivalence to scar affecting functioning.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7805, 7806.  The Board has considered staged ratings, but there is no indication of any interval during the initial rating period during which a compensable level of disability has been present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

While the Board has considered the Veteran's assertion that the skin rash makes him self-conscious, VA does not rate disabilities based on the subjective question of how they may or may not make the Veteran feel.  Such a basis of rating would be rife with hazards of fraud, subjectivity, and inconsistency.  The record does not reflect any objective or independently corroborated basis for concluding that the Veteran's skin rash has resulted in significant impairment in the Veteran's work or social functioning, or that it has resulted in any hospitalization.  The discussion above reflects that the symptoms of the Veteran's skin disability are contemplated by the applicable rating criteria.  The rating criteria for specifically contemplates scar pain, stability, size, location, limitation of motion, and whether the scar is deep, adheres to underlying tissue, or is superficial and whether there is any disfigurement.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  38 C.F.R. § 3.321(b).  

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49.

V.  General Legal Criteria for Service Connection on Direct and
Presumptive Bases

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis or organic diseases of the nervous system (potentially to include tinnitus) to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101 , 1112; 38 C.F.R. §§ 3.307 , 3.309.

VI.  Factual Background and Analysis - 
Claim for Service Connection for Tinnitus 

Service records do not reflect complaints or findings of tinnitus, but do reflect hearing conservation based on noted occupational noise exposure in the course of service duties.  The first post-service documented treatment visit for tinnitus was at VA in October 2009.  The Veteran was then evaluated and referred for tinnitus retraining therapy.  Follow-up in November 2009 reflects that the Veteran was not seen for that referral.   In November 2009 the Veteran reported that the tinnitus was controlled by masking techniques, and that it was "unchanged" and "bothersome to him, but not particularly so."

Upon an initial hearing loss examination in April 2010, the examiner noted that new guidelines required a separate medical evaluation for tinnitus, and did not address tinnitus at that examination.  The Veteran was accordingly afforded a VA audiology examination in May 2012 specifically to address claimed tinnitus.  The examiner noted the Veteran's self-report of having tinnitus which began in 2003 or 2004.  The Veteran's noise exposure was conceded based on his military duties including in flight line security and airbase ground defense as a military police officer.  At the examination the Veteran reported significant in-service noise exposure due to proximity to a flight line.  He denied post-service occupational or recreational noise exposure, asserting that in his role as a VA police officer he used firearm in training with hearing protection.  The examiner, however, asserted, "Veteran reports that his tinnitus began [in service] in 2003 or 2004, this in itself is not enough to link his tinnitus to his military noise exposure."  

Thus, the May 2012 examiner concedes both the Veteran's in-service noise exposure and his current tinnitus, but purports to step into the role of adjudicator and assert that tinnitus may not be linked to that noise exposure absent additional objective evidence.  The Board notes, to the contrary, that tinnitus is inherently subjective and may not have been complained of by the Veteran prior to his first self-report of tinnitus years after service.  Absent a finding of non-credibility in the Veteran's assertions of onset of tinnitus, the Board will not attempt to second-guess these subjective assertions.  Just as the VA examiner was satisfied with the veteran's current complaints to support the presence of current tinnitus, the Board is satisfied with the Veteran's self-reported history to support the asserted onset of tinnitus in service.  Accordingly, the Board finds the preponderance of the evidence to favor service onset of tinnitus, with service connection accordingly warranted for that disorder.  38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.303.  

VII.  Factual Background and Analysis -
Claim for Service Connection for Disabilities of the Elbows 

The Veteran has argued that his claimed disability of the elbows resulted from his carrying a heavy pack and supply belt every day as part of his duties as a military police officer.  However, unlike his assertions in this regard for his claims for disabilities of the low back, knees, ankles, and right foot, the Board can discern no basis for difficulties of the elbows due to carrying such additional weight, since neither a pack on the back nor a belt worn around the waist will result in excess stress to the elbows.  

The only other evidence in the record concerning the etiology of the Veteran's elbow disorders are the Veteran's own statements.  The Veteran has also asserted that his claimed disabilities of the elbows are related to service treatment for a positive tuberculosis tine test in 2003.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, no medical evidence of any such association has been presented, and the Veteran, as a layperson, is not competent to address such a difficult question of medical causation.  Jandreau, 492 F.3d at 1377.  

The Veteran has not contended and the record does not otherwise reflect that the Veteran had an elbow condition in service or within the first post-service year, with his first assertion of an elbow condition proximate in time to his submitted claim in May 2010.  

In the absence of competent evidence of a causal link between service and any current condition of either elbow, or of any disability of either elbow being present either in service or within the first post-service year, service connection for disability of the left or right elbow must be denied on both direct and first-year-post-service presumptive bases.  38 C.F.R. §§ 3.303, 3.307, 3.309.  There is no indication or assertion of an association between service-connected disability and a disability of either elbow, and hence no claim for service connection for elbow disability on a secondary basis is supported by the record.  See 38 C.F.R. § 3.310.  

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49.


ORDER

A compensable initial rating for erythematosus malar rash is denied.

Service connection for tinnitus is granted.

Service connection for disability of either elbow is denied. 


REMAND

The Veteran has made two arguments regarding his claims for service connection for disabilities of the knees, ankles, and right foot:  that they relate to in-service treatment for a positive tuberculosis tine test, and that they relate to his carrying a heavy pack and belt all day in his regular service duties as a military police officer.  The assertions regarding carrying 40 to 50 pounds of equipment every day as part of his military duties were accepted by a VA examiner in May 2012 who found that a current low back disability was as likely as not related to such weight carrying as part of service duties.  The Veteran has cogently asserted that the same weight carrying may have affected his knees, ankles, and right foot.  The Board considers the May 2012 medical findings and the Veteran's arguments to constitute sufficient indication of such a possible link to service to warrant a VA examination addressing the claims, since all these parts bear additional weight when a heavy pack or belt is carried.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include records pertaining to the Veteran's treatment at the VAMC in Kansas City, Kansas.

2. Thereafter, afford the Veteran an appropriate VA examination to determine the nature and etiology of all knee, ankle, and right foot disorders present during the period of the claims.  The pertinent records must be made available to and reviewed by the examiner. Any indicated studies should be performed.

For any currently diagnosed disorder of each knee, each ankle, and the right foot, the examiner should state a separate opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the disability originated in service or is otherwise etiologically related to the Veteran's active service.  

For purposes of the opinions, the examiner should consider the rationale of the VA examiner in May 2012 with respect to a claimed low back disability, as causally related to service work activities carrying equipment on a belt and/or pack.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

3. Undertake any other indicated development.

4. Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


